Citation Nr: 0415939	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  00-15 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for migraine 
headaches, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1989, and from July 1991 to January 1992.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained by the RO.

2.  The veteran's service-connected hypertension is not 
manifested by diastolic blood pressure measured above 120 or 
more.  

3.  The evidence does not show that the veteran's headaches 
are manifested by characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic 
Code 7101 (2003). 

2.  The criteria for an evaluation in excess of 10 percent 
for migraine headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.104, Diagnostic Code 8100 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President has signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been notified of the information necessary to 
substantiate the claim by means of the discussions in the 
original rating decision, the statement of the case (SOC), 
and the supplemental statements of the case (SSOC).  
Specifically, in those documents, the appellant has been told 
that she needed to submit evidence supporting her assertions 
that both disabilities, hypertension and migraine headaches, 
were more disabling than currently rated.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA by letter, which spelled out the 
requirements of the VCAA and what the VA would do to assist 
the veteran.  The VA also informed the appellant that it 
would request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  Additionally, in order to ensure that an adequate 
evaluation of the veteran's disabilities were procured and 
before the VA, the veteran underwent appropriate medical 
examinations.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records pertaining 
to her hypertension and migraine headaches.  The veteran was 
also provided recent medical examinations in order to assess 
the severity of her disabilities.  Moreover, the veteran was 
given the opportunity to provide testimony before a Veterans 
Law Judge and/or an RO hearing officer - an opportunity the 
veteran declined to exercise.  It seems clear that the VA has 
given the veteran every opportunity to express her opinions 
with respect to her claim; the VA has obtained all known 
documents that would substantiate the veteran's assertions; 
and, the veteran has undergone recent examinations so that 
the VA would have a complete picture of the veteran's 
disabilities.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified her of her statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  That letter was sent in May 2003.  However, that 
letter did request a response within 30 days, which is 
contrary to 38 U.S.C.A. § 5103(b) (West 2002).  Yet, the 
veteran did undergo additional medical testing after that 
letter deadline and she was free to submit evidence to the VA 
after the suspense date noted in the VCAA letter.  Moreover, 
an amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. 
§  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  Satisfying the strict letter 
holding in Pelegrini would require the Board to dismiss every 
case that did not absolutely meet these standards.  Such an 
action would render a rating decision promulgated prior to 
providing the veteran full VCAA notice void ab initio, which 
in turn would nullify the notice of disagreement and 
substantive appeal filed by the veteran.  In other words, 
strictly following Pelegrini would require that the entire 
rating process be reinitiated from the very beginning.  That 
is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action.  Following the rating decision, the claimant 
would have to file a new notice of disagreement, a new 
statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant has been provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer or before a Veterans Law Judge at the RO or in 
Washington, DC.  She was provided with notice of the 
appropriate laws and regulations.  She was provided notice of 
what evidence she needed to submit, and notice of what 
evidence VA would secure on her behalf.  She was given ample 
time to respond.  The veteran was not prejudiced because she 
does not, as the Court noted in Pelegrini, have to "overcome 
an adverse determination."  There is no final adverse 
determination of her claim.  The Board does a de novo review 
of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence she should submit to substantiate her 
claim." Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and she was not 
prejudiced by any defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003).  As such, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
veteran.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2003).  With respect to the issue before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned as a result of the 
original grant of service connection, and the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

I.  Hypertension

The disability rating criteria that has been used in this 
case may be found at 38 C.F.R. Part 4, Diagnostic Code 7101 
(2003).  This code, for hypertensive vascular disease, 
provides for a 10 percent rating when diastolic pressure is 
predominantly 100 or more or when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, or when 
systolic pressure is predominantly 160 or more.  A 20 percent 
evaluation is warranted for hypertension with diastolic 
pressure predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  If there is hypertension with 
diastolic pressure predominantly 120 or more, a 40 percent 
rating is in order.  A maximum schedular evaluation of 60 
percent is assigned when there is diastolic pressure 
predominantly 130 or more.  See 38 C.F.R. Part 4, Diagnostic 
Code 7101 (2003), Note 1(defining hypertension).

After the veteran was discharged from the US Army in 1989, 
she applied for and received VA compensation benefits for 
hypertension.  A noncompensable evaluation was originally 
assigned - the date of the award was December 1989.  A ten 
percent evaluation was assigned six months later in June 
1990.  Then in October 1996, the rating was increased from 10 
to 60 percent.  The rating increase was granted because the 
veteran's diastolic pressure was greater than 130 and she was 
suffering from intermittent occipital headaches and dyspnea 
on exertion.  Moreover, her condition was classified as 
uncontrolled even though she was taking medications in 
conjunction with the disability.  The effective date of the 
award was January 1992.  

This evaluation remained in effect until May 2000.  At that 
time, the rating was reduced from 60 to 10 percent.  The 
reduction was based upon a review of the veteran's medical 
treatment records and on a February 2000 examination report.

A review of that examination report notes the veteran's blood 
pressure readings to be 182/115 (standing), 180/118 
(sitting), and 200/120 (supine).  An electrocardiogram (EKG) 
was performed and it was deemed to be within normal limits.  
Other symptoms indicative of a more serious disability were 
not reported.  As in the past, the veteran's hypertension was 
labeled as "uncontrolled."  

After the veteran was notified of the decision to reduce the 
evaluation for hypertension, she submitted a letter from a 
doctor who had treated her from 1994 to 1997.  The letter was 
provided by S. T. Summers, M.D., and it was dated July 2000.  
Dr. Summers reported that the veteran had been recently 
examined by him with respect to her hypertension.  He 
reported the following blood pressure readings:  190/140 and 
160/112.

In December 2000, the veteran underwent a VA examination at 
which time the veteran's blood pressure was read to be 
206/110.  Two more readings were performed - the measurements 
were 190/110 and 180/106.  The examiner stated that the 
veteran had a normal sinus rhythm and no significant changes 
were noted in the results of an EKG performed at that time.  
A physical examination of the cardiovascular system found a 
regular rate and rhythm with no murmur, gallop, bruit, or 
rub.  Her hypertension was labeled as being poorly controlled 
via medication.

In March 2003, the RO issued a decision that modified the 
disability rating.  In essence, the RO concluded that the 
evidence showed that the veteran's disability was more 
appropriately rated pursuant to the criteria for a 20 percent 
disability rating.  Thus, a 20 percent rating was assigned, 
with an effective date of August 2000.  

The veteran underwent another VA examination in July 2003.  
The examiner reported that the veteran was not taking her 
medications to control the hypertension.  Blood pressure 
readings were accomplished producing the following readings:  
225/154 mmHg (sitting), 214/118 (standing), and 198/119 
(supine).  The heart was found to be normal without murmur.  
The veteran was diagnosed as suffering from hypertension with 
no cardiac abnormality.  The examiner further wrote:

	. . . States that last year when her 
blood pressure was controlled her 
disability was decreased from 60% to 10%.  
She states she has not taken any medicine 
for her blood pressure since April or 
May. . . 

A review of the VA medical treatment records reveals the 
following additional blood pressure readings:

Date
Blood Pressure Reading
January 2000
130/88
March 2000
186/121
June 2000
168/104
October 2000
170/100
February 2001
179/106
August 2001
202/113
March 2002
119/117

180/100

190/120
April 2002
210/100
May 2002
168/114
August 2002
165/96
October 2002
199/120
January 2003
175/105
February 2003
204/123
January 2004
199/118

Based on the evidence of record, the Board finds a rating in 
excess of 20 percent under the criteria for this diagnostic 
code is not warranted.  The medical evidence does not 
indicate diastolic blood pressure findings predominantly 120 
or more.  Since January 2000, the veteran has undergone at 
least 27 separate blood pressure readings.  Out of those 27 
readings, less than one third of the readings have been 120 
or more.   

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 (2003), whether or not 
they have been raised by the veteran or her representative, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the Board finds no provision upon 
which to assign a higher rating.  When all the evidence is 
assembled VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  The Board finds the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for hypertension.  

The Board would add that the veteran has asserted that the 
Social Security Administration has recognized her as being 
totally disabled and eligible for benefits as a result of her 
migraine headaches and hypertension.  Copies of the veteran's 
Social Security Administration records have been obtained and 
included in the claims folder.  The Court, in Martin v. 
Brown, 4 Vet. App. 136 (1993), has said that the results 
obtained by the Social Security Administration are pertinent 
when the VA makes a determination concerning unemployability.  
However, from that same decision, the Court has said that the 
decision by the Social Security Administration will not be 
controlling for purposes of VA adjudications.  

A review of the Social Security Administration Hearing 
Decision records indicates that the veteran was found in 1997 
to be disabled for Social Security purposes as a result of 
her hypertension and major depression.  Service connection 
has not been granted for a psychiatric disability.  Moreover, 
migraine headaches were not a reason given for the granting 
of Social Security Administration benefits.  In fact, 
migraine headaches were not even mentioned in the decision.  
Additionally, the Board notes that the blood pressure 
readings used to promulgate the allowance were obtained in 
1997 and earlier.  Those readings showed a diastolic pressure 
greater than 130.  Since that time, the veteran's diastolic 
pressure has not been measured at that amount - it has been 
much less.  Therefore, it is the conclusion of the Board that 
these records are not controlling and do not support the 
veteran's assertions that her disability should be rated 
higher.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected hypertension, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2003) are not met.

II.  Migraine Headaches

The RO has also denied the veteran's request for an 
evaluation in excess of 10 percent for migraine headaches.  A 
noncompensable evaluation is warranted for migraine headaches 
with attacks less often than the frequency of attacks 
required for a 10 percent evaluation.  A 10 percent 
evaluation requires characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent evaluation requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation requires very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. Part 
4, Diagnostic Code 8100 (2003).

The record reflects that since January 2000, the veteran has 
been diagnosed as suffering from three different types of 
headaches:  migraine, tension, and sinus.  A VA neurological 
examination was performed in July 2003.  The veteran told the 
doctor that she suffered from headaches three to four times a 
month.  She stated that light and sound aggravated the 
headaches and that she obtained relief therefrom through 
rest.  She mentioned that she did take some type of 
medication to relieve the pain but that the medications were 
not always effective.  After examining the veteran, the 
doctor diagnosed migraine headaches.  The neurological 
portion of the examination was within normal limits.  

The veteran's medical treatment records from 1999 to the 
present do show complaints of migraine headaches.  A 
treatment report from January 2001 reports that the veteran 
was suffering from migraine headaches twice a week and the 
use of medications to relieve the symptoms of the headaches.  
However, another entry from July 2002 notes that the veteran 
was suffering from headaches secondary to the ingestion of 
hypertension medications.  

In consideration of the fact that the veteran does not have 
classic migraine headaches, the evidence of the type of 
headache manifestations she does have warrants a 10 percent 
evaluation.  However, she does not appear to suffer from 
"characteristic prostrating attacks."  Moreover, the 
headaches do not prevent her from obtaining work or even 
working, and the headaches have been fairly responsive to 
medication, even though the veteran does not, by her own 
admission, always take medications to relieve her pain.  
Accordingly, the criteria for a 20 percent evaluation have 
not been met.  While the benefit of any doubt has been given 
to the veteran, it is the conclusion of the Board that her 
request for an increased evaluation must be denied.

The Board would add that the veteran has asserted that the 
Social Security Administration has recognized her as being 
totally disabled and eligible for benefits as a result of her 
migraine headaches and hypertension.  Copies of the veteran's 
Social Security Administration records have been obtained and 
included in the claims folder.  The Court, in Martin v. 
Brown, 4 Vet. App. 136 (1993), has said that the results 
obtained by the Social Security Administration are pertinent 
when the VA makes a determination concerning unemployability.  
However, from that same decision, the Court has said that the 
decision by the Social Security Administration will not be 
controlling for purposes of VA adjudications.  

A review of the Social Security Administration Hearing 
Decision records indicates that the veteran was found in 1997 
to be disabled for Social Security purposes as a result of 
her hypertension and major depression.  Service connection 
has not been granted for a psychiatric disability.  Moreover, 
migraine headaches were not a reason given for the granting 
of Social Security Administration benefits.  In fact, 
migraine headaches were not even mentioned in the decision.  
Therefore, it is the conclusion of the Board that these 
records are not controlling and do not support the veteran's 
assertions that her disability should be rated higher.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected migraine headaches, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2003) are not met.


ORDER

A disability evaluation in excess of 20 percent for 
hypertension is denied.  

A disability evaluation in excess of 10 percent for migraine 
headaches is denied.  


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



